Exhibit 21.1 - Code of Ethics APOLLO SOLAR ENERGY, INC CODE OF ETHICS AND BUSINESS CONDUCT Adopted April 6, 2009 GENERAL.Apollo Solar Energy, Inc. and its affiliates (the "Company") seek to conduct their business in accordance with the spirit, as well as the letter, of the law. The Company believes in and adheres to the highest standards of ethical conduct. Employees are expected to perform their duties on behalf of the Company anywhere in the world in accordance with the law and the highest ethical standards. Consistent with this responsibility, each employee owes the Company undivided loyalty and should avoid any direct or indirect interest, investment or association which is or might be detrimental to the Company's interest. PURPOSE.
